 



Exhibit 10.4

 

ADVANCE INVESTMENT AGREEMENT

 

THIS ADVANCE INVESTMENT AGREEMENT (this “Agreement”) is entered into as of
October 10, 2017, by and among TechCare Corp., a Delaware corporation (the
“Company”), and the Investors listed in Schedule 1 attached hereto (each an
“Investor” and together, the “Investors”).

 

WHEREAS, the Investors, severally and not jointly, have agreed to provide the
Company with a bridge investment in the aggregate amount of US$250,000 (Two
Hundred and Fifty Thousand United States Dollars) (the “Investment Amount”); and

 

WHEREAS, the Company desires to receive from the Investors the Investment
Amount, and the Investors are willing, severally and not jointly, to provide the
Investment Amount to the Company, subject to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.

THE INVESTMENT AMOUNT.



 

1.1 At and subject to the Closing (as defined below), the Investors shall
provide the Company and the Company shall receive from the Investors the
Investment Amount, in accordance with the allocation set forth in Schedule 1
attached hereto.

 

1.2 The obligations of the Investors to extend their respective portions of the
Investment Amount are several and not joint, and each Investor separately shall
be entitled to enforce its rights under this Agreement (and be liable) with
respect to its respective portion of the Investment Amount.

 

2. CLOSING.

 

2.1 Closing Date. Subject to the fulfillment of the conditions set forth in
Section ‎7 below, the closing of the payment and receipt of the Investment
Amount (the “Closing”) shall take place at the offices of Meitar Liquornik Geva
Leshem Tal, Law Offices, 16 Abba Hillel Road, Ramat Gan, Israel, or remotely,
via the exchange of documents and signatures, on the date hereof, or by such
other means or at such other date or place as may be agreed by the Investors
providing a majority of the Investment Amount (the “Majority Investors”) and the
Company (the date on which the Closing actually occurs, the “Closing Date”).

 

2.2 Transactions at Closing. At the Closing, the following transactions shall
occur, which transactions shall be deemed to take place simultaneously and no
transaction shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all required documents
delivered:

 

(a) The Company shall deliver to each of the Investors the true and correct
copies of the resolutions of the Company’s Board of Directors approving, inter
alia, this Agreement and the transactions contemplated hereby;

 

(b) Each Investor shall cause the transfer to the Company of its respective
portion of the Investment Amount, as set forth opposite the name of such
Investor in Schedule 1 attached hereto, by wire transfer, or such other form of
payment as is mutually agreed by the Company and the Investors, to such bank
account as the Company shall instruct the Investors in writing.

 

1 

 

 

3. ISSUANCE OF SHARES.

 

3.1 Issuance upon a Trigger Date.

 

In the event that the Company has not consummated the Asset Purchase Agreement
with Naturalicious Holding B.V. prior to or on December 31, 2017 (the “Trigger
Date”), then the entire then outstanding Investment Amount shall be
automatically converted into shares of common stock of the Company (the
“Shares”) on the first business day following the Trigger Date, at a price per
share equal to 70% of the VWAP (as defined below) of the Company’s common stock
as of such date. The shares issued upon conversion of the Investment Amount (and
the applicable shares issued upon conversion under each of the conversion
provisions of this Agreement are referred to herein as the “Conversion Shares”).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Shares are then listed or quoted on the OTCQB,
the daily volume weighted average price of a Share for the five trading days
prior to such date on the OTCQB as reported by OTC Markets Group, Inc. (based on
a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), or (b) in all other cases, the fair market value of a Share as
determined by an independent appraiser selected in good faith by the Majority
Investors and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

 

3.2 Issuance upon a Deemed Liquidation Event.

 

Unless previously converted or repaid, in the event of the consummation of a
Deemed Liquidation Event (as defined below), excluding the consummation of the
Asset Purchase Agreement with Naturalicious Holding B.V., which shall be
considered a Certain Event (as defined below), then immediately prior to the
closing of the Deemed Liquidation Event the entire outstanding Investment Amount
shall be automatically converted at a price per share equal to 70% of the VWAP
of the Company’s common stock as of such date.

 

“Deemed Liquidation Event” means (a) a merger or consolidation in which the
Company is a constituent party or a subsidiary of the Company is a constituent
party and the Company issues shares of its capital stock pursuant to such merger
or consolidation, except any such merger or consolidation involving the Company
or a subsidiary in which the shares of capital stock of the Company outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of the surviving or resulting company or if
the surviving or resulting company is a wholly owned subsidiary of another
company immediately following such merger or consolidation, the parent company
of such surviving or resulting company; or (b) the sale, lease, transfer,
exclusive license or other disposition, in a single transaction or series of
related transactions, by the Company or any subsidiary of the Company of all or
substantially all the assets of the Company and its subsidiaries taken as a
whole, or the sale or disposition (whether by merger or otherwise) of one or
more subsidiaries of the Company if substantially all of the assets of the
Company and its subsidiaries taken as a whole are held by such subsidiary or
subsidiaries, except where such sale, lease, transfer, exclusive license or
other disposition is to a wholly owned subsidiary of the Company.

 

4. MECHANICS OF ISSUANCE OF SHARES.

 

4.1 No Fractional Shares. The issuance of shares hereunder shall be calculated
based on the aggregate Investment Amount to be converted by each Investor and
upon conversion, no fractional shares shall be issued to any Investor. The
number of Conversion Shares to be issued to each Investor shall be rounded to
the nearest whole number.

 

4.2 Issuance. The Company shall, immediately upon any conversion of the
Investment Amount, issue and deliver to each Investor a certificate or book
entry confirmation representing the number of the Conversion Shares to which
such Investor is entitled upon conversion of its portion of the Investment
Amount. Each Investor, by entering into this Agreement, consents to the
placement of legend(s) on all securities issued hereunder with respect to
restrictions on transferability thereof in order to ensure compliance with
applicable securities laws.

 

4.3 Rights as Shareholder. From the date of occurrence of a conversion as set
forth in Section ‎3 and thereafter, whether or not the Conversion Shares
required to be issued to an Investor have actually been issued, such Investor
shall be deemed to be the holder of such Conversion Shares, and shall be deemed
to have all rights, preferences, powers, privileges, restrictions,
qualifications and limitations required to be granted in connection with such
Conversion Shares.

 

2 

 

 



4.4 Further Assurance. Each of the Investors agrees and covenants that at any
time and from time to time it will promptly execute and deliver to the Company
such further instruments and documents and shall perform such further acts as
may reasonably be necessary to carry out and give full effect to the provisions
of this Agreement and the intentions of the parties as reflected hereby,
including, without limitation.

 

4.5 Effect of Conversion. Upon conversion in full of the Investment Amount
pursuant to Section ‎3 above and the grant to the Investors of the rights,
preferences, powers and privileges required to be granted in connection with the
Conversion Shares, any obligations of the Company towards the Investors
hereunder shall be deemed satisfied in full.

 

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to each Investor that the following
representations are true, correct and complete as of the date hereof and as of
the Closing (as if made on the Closing Date); except, in each case, as to such
representations and warranties that address matters as of a particular date,
which are given only as of such date:

 

5.1 Organization. The Company is a company duly organized and validly existing
under the laws of its jurisdiction and has all requisite corporate power and
authority to carry on its business as currently conducted and as currently
proposed to be conducted.

 

5.2 Authorization. The Company has the full power and authority to execute and
deliver this Agreement and the other agreements contemplated hereby or which are
ancillary hereto, and to consummate the transactions contemplated hereby, and
each of this Agreement and the other agreements contemplated hereby or which are
ancillary hereto, when executed and delivered by the Company, and assuming the
due authorization, execution and delivery by the other parties hereto and
thereto, constitutes valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

5.3 No Conflict; Consents. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
(a) result in any conflict with, or a breach or violation, with or without the
passage of time and giving of notice, of any of the terms, conditions or
provisions of, or give rise to rights to others (including rights of
termination, cancellation or acceleration) under: (i) the certificate of
incorporation and by-laws of the Company; (ii) any judgment, injunction, order,
writ, decree or ruling of any court or governmental authority, domestic or
foreign, to which the Company is subject; (iii) any material contract or
agreement, lease, license or commitment to which the Company is a party or by
which it is bound; or (iv) any applicable law; (b) result in the creation of any
lien, charge or encumbrance upon any assets of the Company or the suspension,
revocation, forfeiture, or nonrenewal of any material permit or license
applicable to the Company; or (c) require the consent, approval or authorization
of, registration, qualification or filing with, or notice to any person or any
federal, state, local or foreign governmental authority or regulatory authority
or agency, on the part of the Company, which has not heretofore been obtained or
will be obtained prior to Closing.

 

5.4 Valid Issuance. Upon any conversion of the Investment Amount as set forth
herein, the Conversion Shares shall be duly and validly issued, fully paid, and
non-assessable, issued in compliance with all applicable state securities laws,
and free and clear of liens, pledges, charges, encumbrances or other
restrictions on transfer of any kind (including, without limitation, preemptive
rights), other than as may be specified under applicable securities laws and
other than liens or encumbrances created by or imposed on each Investor as to
itself.

 

3 

 

 

5.5 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or, to the Company’s knowledge, investigation pending, or, to
the Company’s knowledge, currently threatened in writing against the Company,
any of its properties or any officer, director or employee of the Company, or
that questions the validity of the Agreement or the right of the Company to
enter into it, or to consummate the transactions contemplated by the Agreement.
Neither the Company nor, to the Company’s knowledge, any of its officers,
directors, consultants or employees is a party to or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers, directors or
employees, such as would affect the Company). There is no action, suit,
proceeding or investigation by the Company pending or which the Company intends
to initiate. The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or, to the Company’s knowledge, threatened
in writing (or any basis therefor known to the Company) involving the prior
engagement of any of the Company’s employees their services provided in
connection with the Company’s business, any information or technologies
allegedly proprietary to any of their former employers or their obligations
under any agreements with former employers.

 

6. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.

 

Each of the Investors, severally and not jointly, hereby represents and
warrants, with respect to itself only, that the following representations are
true, correct and complete as of the date hereof and as of the Closing (as if
made on the Closing Date) and as of the date of the issuance of the Conversion
Shares; except, in each case, as to such representations and warranties that
address matters as of a particular date, which are given only as of such date:

 

6.1 Authorization; Organization. The Investor is duly organized, validly
existing and, if applicable, in good standing under the laws of the jurisdiction
in which it has been incorporated and has full power and authority to enter into
this Agreement. This Agreement when executed and delivered by the Investor, and
assuming the due authorization, execution and delivery by the other parties
hereto, constitute valid and binding obligations of the Investor, enforceable
against the Investor in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

6.2 Purchase Entirely for Own Account. The Conversion Shares to be issued upon
conversion hereunder will be acquired for investment for the Investor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same. The
Investor does not presently have any contract, undertaking, agreement or
arrangement to sell, transfer or grant participation rights to any person with
respect to any of the Conversion Shares. The Investor has not been formed for
the specific purpose of acquiring the Conversion Shares.

 

6.3 Disclosure of Information. The Investor has had an opportunity to discuss
the Company’s business, operations, properties, prospects, technology, plans,
management, financial affairs and the terms and conditions of the offering of
the Conversion Shares with the Company’s management and has had an opportunity
to review the Company’s facilities. The foregoing, however, does not limit,
modify or qualify the representations and warranties of the Company in Section
‎5 of this Agreement or the right of the Investor to rely thereon. The Investor
acknowledges that any projections provided (if any) by the Company are uncertain
in nature, and that some or all of the assumptions underlying such projections
may not materialize or will vary significantly from actual results.

 

6.4 Investment Experience; Accredited Investor; Non-U.S. Person. The Investor is
an investor in securities of companies in the development stage and acknowledges
that it is able to fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating and understanding the merits and risks
of the investment in the Conversion Shares. The Investor is either (i) an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act of 1933 (together with the rules and regulations promulgated
thereunder, all as amended, the “Securities Act”), or (ii) a Non U.S. Person as
defined under Regulation S promulgated under the Securities Act. To the extent
that the Investor is a non U.S. Person, such Investor (x) is not acquiring the
Conversion Shares for the account or benefit of any U.S. Person, (y) is not, at
the time of execution of this Agreement, and will not be, at the time of the
issuance of the Conversion Shares, in the United States and (z) is not a
“distributor” (as defined in Regulation S promulgated under the Securities Act).

 

4 

 

 



6.5 Restricted Securities. The Conversion Shares will not be registered under
the Securities Act or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. Investor is aware that the Company is under no obligation to effect
any such registration or to file for or comply with any exemption from
registration. The sale and issuance of the Conversion Shares have not and will
not be registered under the Securities Act by reason of a specific exemption
from registration which depends upon, among other things, the accuracy of the
Investor’s representations as expressed herein.

 

6.6 Legends. The Conversion Shares, and (if applicable) any securities issued in
respect of or exchange for the foregoing may be notated with the following or a
similar legend as well as other legends as may be required by applicable
securities laws: “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO TRANSFER OF
SUCH SHARES MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

6.7 Exculpation among Investors. The Investor is not relying upon any other
Investor in making its investment or decision to invest in the Company. Neither
of the other Investors nor the respective controlling persons, officers,
directors, partners, agents, employees or legal or other advisors of any such
other Investors shall be liable to any the Investor for any action heretofore
taken or omitted to be taken by any of them in connection with the purchase of
the Conversion Shares.

 

7. CONDITIONS TO CLOSING.

 

The obligation of each Investor to disburse the Investment Amount to the Company
on the Closing Date is subject to the fulfillment on or before the Closing of
each of the following conditions, unless otherwise waived in writing by the
Majority Investors (whose waiver shall bind all Investors):

 

(a) Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

(b) Consents, etc. The Company shall have secured at or prior to the Closing,
all permits, consents and authorizations that shall be necessary or required
lawfully to consummate this Agreement and the transactions contemplated by this
Agreement.

 

(c) Delivery of Documents. All of the documents to be delivered by the Company
pursuant to Section ‎2.2(a) shall be in a form as attached to this Agreement, or
in a form and substance satisfactory to the Majority Investors and shall have
been delivered to the Investors.

 

8. CERTAIN EVENTS.

 

Notwithstanding anything herein to the contrary, unless earlier converted
pursuant to Section ‎3 above, solely upon the occurrence of a Certain Event, the
Company shall, unless otherwise directed by the Majority Investors, be required
to pay to each Investor an amount equal the entire Investment Amount of such
Investor, in cash. Payment of such amounts shall be made in lawful money of the
United States of America, by wire transfer to such bank account as each Investor
shall instruct the Company in writing prior to such payment. To the extent the
Company is unable to pay such amounts in full to all Investors, then such
payment shall be made on a pro-rata basis, based on their respective portion of
the Investment Amount. Each of the following shall constitute a “Certain Event”:

 

5 

 

 



8.1 The consummation of an Asset Purchase Agreement with Naturalicious Holding
B.V. prior to or on December 31, 2017.

 

8.2 The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect (collectively “Bankruptcy
Laws”), or makes any assignment for the benefit of creditors or takes any
corporate action in furtherance of any of the foregoing and such actions are not
stayed, enjoined, or discharged within forty five (45) days from their
commencement;

 

8.3 The appointment of a receiver or trustee over the whole or any part of the
Company’s assets and such appointment is not stayed, enjoined or discharged
within forty five (45) days from its commencement;

 

8.4 Any involuntary petition or proceeding under any Bankruptcy Laws is
instituted against the Company, which has not been terminated within forty five
(45) days thereafter;

 

8.5 The transaction of the business of the Company is suspended, substantially
curtailed or ceased for a period longer than forty five (45) days; or

 

8.6 The Company adopts one or more resolutions for dissolution, liquidation,
bankruptcy or winding-up of the Company.

 

The Company shall notify the Investors in writing immediately upon the
occurrence of any such Certain Event (without regard to any grace or cure period
specified therein). For the avoidance of doubt, without limitation of the
payment obligations of the Company under this Section ‎8, the Company shall have
no right to repay the Investment Amount in whole or in part at any time and for
any reason.

 

9. MISCELLANEOUS.

 

9.1 Fees and Expenses. Except as otherwise specified herein, each party hereto
shall bear and be responsible for its own expenses in connection with the
transactions contemplated under this Agreement.

 

9.2 Taxes. Each Investor shall bear and be responsible to pay in cash (to the
Company or the relevant tax authorities, as applicable) all taxes attributable
to it, if any, in connection with or as a result of the transactions
contemplated under this Agreement. In the event that pursuant to any law or
regulation, tax is required to be withheld at source from any payment or
repayment made to an Investor, the Company shall withhold said tax at the rate
set forth in the certification issued by applicable tax authority at the rate
determined by said law or regulation, unless such Investor has presented the
Company with a valid tax withholding exemption certificate or certificate for
reduced tax rate, issued by the applicable tax authority. Each Investor
undertakes to deliver to the Company, on or prior to the conversion or repayment
of the Investment Amount, a valid withholding tax certificate issued by the
applicable tax authority according to which it is explicitly exempt from a
withholding tax on such conversion, or the payment in cash to the Company of tax
that should be withheld and be remitted to the applicable tax authority, as
calculated by the Company in its own discretion.

 

9.3 Survival. The warranties, representations and covenants of the Company
contained in or made pursuant to this Agreement shall survive from the Closing
until the earlier of the conversion of the Investment Amount under Section ‎3 or
the payment in full of the Investment Amount, except that Sections ‎5.1 and ‎5.5
shall survive until the earlier of: (i) the applicable statute of limitations or
(ii) the consummation of a Deemed Liquidation Event.

 

9.4 Entire Agreement. This Agreement and the Schedules hereto constitute the
full and entire understanding and agreement between the parties with regard to
the subject matters hereof, and supersede all prior agreements and
understandings, both written and oral, among any of the parties hereto, with
respect to the subject matter hereof (with no concession being made as to the
existence of any such prior agreements or understandings).

 

6 

 

 

9.5 Amendment; Waiver. Any term of this Agreement may be amended and the
observance of any term hereof may be waived only with the written consent of the
Company and the Majority Investors, except that no Investor shall be required to
increase its respective Investment Amount without its prior written consent. The
observance of any term hereof may be waived (either prospectively or
retroactively and either generally or in a particular instance) only by the
prior written consent of the party against which enforcement of such waiver
shall be sought (and in case enforcement will be sought against the Investors,
of the Majority Investors).

 

9.6 Assignment. This Agreement may not be assigned by the Investors or the
Company, without the prior written consent of the Investors or the Company, as
the case may be.

 

9.7 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with to the laws of the State of Delaware, disregarding
its conflict of laws rules. Any dispute arising under or in relation to this
Agreement shall be resolved exclusively in the competent courts located in
Wilmington, Delaware and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of such courts. Each of the parties hereto (i) consents
to submit itself to the exclusive jurisdiction of the abovementioned courts in
the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (ii) agrees that it shall not attempt to deny or
defeat such jurisdiction by motion or other request for leave from the
abovementioned court, (iii) agrees that it shall not bring any action relating
to this Agreement or the transactions contemplated by this Agreement in any
court other than the abovementioned court, and (iv) irrevocably consents to
service of process in the manner provided by Section ‎9.11 or as otherwise
provided by applicable law.

 

9.8 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement,
shall impair any such right, power or remedy of such non-defaulting party nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default therefore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party to this Agreement, shall be cumulative and not alternative.

 

9.9 Interpretation. The titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. Unless the context requires
otherwise, the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety, and not
to any particular provision hereof, and all references herein to Sections shall
be construed to refer to Sections to this Agreement. Reference to “governmental
authorities” (or similar terms) shall include any: (a) nation, principality,
state, commonwealth, territory, county, municipality, district or other
jurisdiction of any nature, (b) federal, state, local, municipal, foreign or
other government, (c) governmental, quasi-governmental or regulatory body of any
nature, including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality,
organization, unit, or body, or (d) court, public or private arbitrator or other
public tribunal. Reference to a “person” shall mean any individual, corporation,
partnership, limited liability company, firm, joint venture, association,
joint-stock company, trust, estate, unincorporated organization, governmental
authority or other entity, including, any party to this Agreement. Any reference
to a “day” or a number of days (without explicit reference to “business days”)
shall be interpreted as a reference to a calendar day or number of calendar
days, and if any action is to be taken or given on or by a particular calendar
day, and such calendar day is not a business day, then such action may be
deferred until the first business day thereafter (where “business day” shall
mean Monday thru Friday, excluding holidays in the State of Delaware).

 

9.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be enforceable in accordance
with its terms and interpreted so as to give effect, to the fullest extent
consistent with and permitted by applicable law, to the meaning and intention of
the excluded provision.

 

7 

 

 

9.11 Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (i) when delivered, if sent by personal
delivery to the party to be notified, (ii) when sent, if sent by electronic mail
or facsimile (with electronic conformation of delivery) on a business day and
during normal business hours of the recipient, and otherwise on the first
business day in the place of recipient, (iii) five (5) business days after
having been sent, if sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) business day after deposit with an
internationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written confirmation of receipt. All communications
shall be sent to the respective parties at their address or contact details as
set forth below, or to such address or contact details as subsequently modified
by written notice given in accordance with this Section ‎9.11, or, in the case
of the Investors, as used for purposes of sending shareholders’ notices by the
Company.

 

If to the Company:

 

TechCare Corp. (c/o Novomic Ltd.)

23 Hamelacha St., Rosh Ha’in, Israel

Attention: Shlomi Arbel, Chief Executive Officer

Telephone: 972 3 7503060

Facsimile: 972 3 7503057

E-mail: shlomi@techcareltd.com

 

If to Investors: as set forth on Schedule 1 attached hereto.

 

9.12 Waiver of Conflict; Acknowledgment. Each of the Investors acknowledges and
agrees that it was advised, prior to the date hereof, that the law firm Meitar
Liquornik Geva Leshem Tal is representing the Company in connection with this
Agreement and the transactions contemplated hereby, that the Company and such
Investors have previously provided their consent to the foregoing in accordance
with the applicable rules and that no Investor shall have any right, claim or
demand against any party, such law firm or any of its employees, partners or
representatives with respect to the foregoing.

 

9.13 Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same instrument, binding and
enforceable against the parties so executing the same; it being understood that
all parties need not sign the same counterpart. Counterparts may also be
delivered by facsimile or email transmission (in pdf format or the like, or
signed with docusign, e-sign or any similar form of signature by electronic
means) and any counterpart so delivered shall be sufficient to bind the parties
to this Agreement, as an original.

 

[Signature Pages Follow]

 



8 

 

 



IN WITNESS WHEREOF, the undersigned have caused this Advance Investment
Agreement to be executed by their respective duly authorized officers as of the
date first above written.

 

COMPANY:         /s/ Shlomi Arbel   TechCare Corp.         By: TechCare Corp  
Name: Shlomi Arbel   Title: CEO  



 

9 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Advance Investment
Agreement to be executed by their respective duly authorized officers as of the
date first above written.

 

INVESTORS:                   /s/ Zvi Yemini     /s/ Oren Traistman   Y.M.Y
Industry Ltd.     Traistman Radziejewski Fundacja Ltd.           By: Zvi Yemini
  By: Oren Traistman Title: Chairman & CEO   Title: Chairman & CEO

 

10 

 

 

Schedule 1

 

The investors





 



Investor  Address  Investment Amount (US$)           Y.M.Y Industry Ltd.  38
Yefet St. Tel Aviv, Israel  $200,000  Traistman Radziejewski Fundacja Ltd.  C/O
Oren Traistman –        15A Yahalom St.         Shoham, Israel  $50,000  Total: 
   $250,000 







 



11 

 

 

FIRST AMENDMENT TO

 

ADVANCE INVESTMENT AGREEMENT

 

THIS FIRST AMENDMENT TO ADVANCE INVESTMENT AGREEMENT (this “Amendment”) is
entered into as of November 17, 2017, by and between TechCare Corp., a Delaware
corporation (the “Company”), and the existing investors listed in Schedule I
attached thereto (the “Existing Investors”).

 

WHEREAS, the Company and the Existing Investors are parties to that certain
Advance Investment Agreement dated as of October 17, 2017 (the “Advance
Agreement”), pursuant to which, the Existing Investors, severally and not
jointly, agreed to provide the Company with a bridge investment in the aggregate
amount of US$250,000 (Two Hundred and Fifty Thousand United States Dollars) (the
“Investment Amount”);

 

WHEREAS, the Company and the Existing Investors wish to cause the conversion of
the Investment Amount upon the consummation of an investment in the Company of
US$200,000 by Y.M.Y Industry Ltd.; and

 

WHEREAS, in accordance with Section 9.5 of the Advance Agreement, this Amendment
may be executed by written consent of the Company and the Majority Investors.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. Definitions; Effectiveness of Amended Agreement

 

  1.1. Capitalized terms used herein and not otherwise defined shall have the
respective meaning ascribed to them in the Advance Agreement.         1.2. Other
than as specifically amended hereby, the provisions of the Advance Agreement
shall remain in full force and effect. In the event of contradiction between any
provision of the Advance Agreement and an amendment thereto as set forth herein,
such amendment shall prevail.

 

2. Amendment to the Advance Agreement; Conversion of Investment Amount.

 

  2.1. Notwithstanding anything to the contrary in the Advance Agreement, the
Company and the Existing Investors agree that, in the event the Investment
Amount has not been previously converted or repaid under the terms of the
Advance Agreement, then, upon the consummation of an investment in the Company
of US$200,000 by Y.M.Y Industry Ltd. the entire then outstanding Investment
Amount shall be automatically converted into Shares, at a price per share of
$0.224, reflecting 70% of the VWAP of the Company’s common stock as of such
date.

 

3. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Signature Pages Follow]

 

12 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to Advance
Investment Agreement to be executed by their respective duly authorized officers
as of the date first above written.

 

COMPANY:           /s/ Shlomi Arbel     TechCare Corp.         Name: Shlomi
Arbel   Title: Chief executive Officer  

 

INVESTORS:                   /s/ Zvi Yemini     /s/ Oren Traistman   Y.M.Y
Industry Ltd     Traistman Radziejewski Fundacja Ltd.           Name: Zvi Yemini
  Name: Oren Traistman Title: Chairman & CEO   Title: Chairman & CEO

 

13 

 

 